Citation Nr: 1312318	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and chronic pneumonia. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1951 to February 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The appellant was provided a copy of the VHA opinion following receipt of that opinion in December 2012 and given an opportunity to submit additional evidence and argument in support of the appeal.

During the pendency of this appeal before the Board, the Veteran submitted additional evidence which he alleges is pertinent to the claim addressed in this Remand.  The appeal addressed in the Remand portion of this decision is more accurately stated as set forth below.
 
The claim for service connection for a respiratory disorder other than asthma, to include chronic pneumonia or residuals of a respiratory disorder treated in service, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Asthma was incurred during or as a result of the Veteran's active service.  





CONCLUSION OF LAW

The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for asthma.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is not necessary, since further action to address the duty to notify or assist as to the claim for service connection would not be in the Veteran's interest.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is futher noted that a decision on the issue of service connection for a chronic respiratory disorder, other than asthma, is being Remanded for further development, and that VA's duties to notify and assist will addressed when, and if, the matter returns to the Board.

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Asthma is not among the diseases defined as chronic for VA purposes.  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  


Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999).  

Analysis

The Veteran contends that his current respiratory disorders are the direct result of the in-service experiences of spending months in a damp area (Korea), to include a foxhole.  He states that he developed lung problems at that time, such as a persistent cough, and eventually reported to several medical units for treatment.  He says that he was diagnosed as having pneumonia at that time, and that he developed a problem with chronic asthma shortly thereafter.

Service treatment records document that the Veteran was seen for complaints of a cold in February 1952.  He was followed for approximately four (4) days, which included two (2) of lost service.  It is possible that he was hospitalized.  The only other available service treatment records are his entrance and separation examination.  Neither his entrance examination report nor his separation report indicates a diagnosis of any chronic lung disorder.  

The post-service medical evidence first documents treatment for asthma and other chronic respiratory problems beginning in 2005.  However, in an April 2005 report, the Veteran indicated that he had a long history of asthma.  He also reported that he quit smoking in 1965 after about 20 pack years.  Other records reference the Veteran providing a history of treatment for asthma since the early 1960s.  Efforts to obtain those earlier treatment records have been unsuccessful.

In short, there is clear evidence of a diagnosis of asthma.  This diagnosis was provided in the above referenced treatment records as well a January 2009 VA examination.  There is also sufficient evidence of disease and/or injury in service.  The aforementioned service treatment records document the Veteran's treatment for an upper respiratory infection.   Further, based on the circumstances of his service, the Board finds there is sufficient evidence slept in a damp and environmental compromised living space while serving in Korea.  Elements (1) and (2) of the Pond analysis have thereby been established.  

Turning to the critical element of causation, there are differing opinions as to whether the Veteran's asthma is related to his active service.  This led to the Board obtaining the December 2012 VHA opinion.  The examiner, a chief of pulmonology, provided an opinion that the Veteran's current asthma is at least as likely as not etiologically related to the Veteran's service.  He indicated that the environmental conditions described by the Veteran were conducive to the development of asthma.  He thereby believed that it was likely that the Veteran's asthma symptoms started while he was in Korea and that the condition was simply well controlled at the time he left service.  Given this favorable opinion, the Board finds that the preponderance of the evidence establishes that it is as likely as not that the Veteran's asthma is related to his service.  As such the appeal may be granted.  


ORDER

The appeal for service connection for asthma is granted.  


REMAND

In January 2013, after the December 2012 VHA opinion was received by the Board, the Veteran submitted additional evidence on a computerized disc (CD).  The Veteran stated that the additional evidence include x-ray reports which show the residuals of chronic pneumonia.  The 2012 VHA opinion indicates that a determination as to the likelihood of an etiologic relationship between the Veteran's service and the Veteran's current pneumonias would be possible only if the area of the lungs affected in service were known.  The Veteran should be afforded an opportunity to provide that information.

The Veteran has indicated that he has furnished additional medical information which may be relevant since the VHA review.  Additional medical review is required.  The VHA examiner indicated that the location of the area of the Veteran's lungs affected in service may affect the answer to this question.  The Board notes that it is possible that the Veteran might be able, on examination, to furnish some information in this regard.  This is particularly the case here, since it appears that the Veteran's service treatment records are incomplet4e, and no additional records can be located.

Thus, an examination which allows the Veteran to provide information about his medical history is required.  Therefore, Remand is required to address the Veteran's contention that he has a current pulmonary disorder other than asthma, and to address the Veteran's contention that the current respiratory disorder other than asthma is related to residuals of pneumonia incurred in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to submit or identify any records, of any type, clinical or non-clinical, reflecting treatment of a respiratory disorder prior to 1998, especially information proximate to his 1953 service discharge, reports of hospitalization for a lung disorder in the 1980s or earlier, or information which might reflect the area(s) of the lung(s) affected by an in-service lung disorder.    

2.  Obtain updated VA clinical records from September 2012, the date of the most recent records available in the Veteran's virtual (electronic) or paper claims files), to the present.

3.  Afford the Veteran respiratory examination as necessary to determine whether the Veteran has a current lung disorder other than service-connected asthma.  The examiner should review the claims file, including service treatment records, the reports of January 2009 VA examination, an April 2012 statement from Dr. WMD, VHA opinion dated in December 2012, reports of VA hospitalizations for respiratory disorders in 2007 and 2008, and evidence obtained on Remand.  Then the examiner should address the following:
	i.  Does the Veteran have a current respiratory disorder other than service-connected asthma?  If so, explain what diagnosis is appropriate for the disorder(s) other than asthma.  
	ii.  If the Veteran has a current respiratory disorder other than asthma, is it at least as likely as not that the Veteran has a chronic pulmonary disorder other than asthma, to include chronic pneumonia or residuals of pneumonia, that had its onset in service, or was aggravated in service, or is otherwise etiologically-related to the Veteran's military service?

For purposes of these opinions, the Veteran's history of receiving treatment for pneumonia in service is deemed credible, as is his recollection of serving five months in the Korean winter.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must consider the Veteran's lay statements regarding in-service occurrence of pneumonia and his lay statements as to symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Provide a rationale (explanation) for the expressed opinions.  If an opinion cannot be provided without resort to mere speculation, indicate this in the examination report and explain why speculation is required.  

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


